TDCJ Offender Details                                                                                          Page 1 of2


        TEXAS 01;1?A~TME~T OF CRIMINA,.. JUSTICE;                                EJ ww.uewe; Iii

 Offender Information Details
   Return to Search list



 SID Number:                                              08447435

 TDCJ Number:                                                01737915

 Name:                                                       CLARK,MOTREALE LE-KEITH

 Race:                                                       B

 Gender:                                                     M

 DOB:                                                        1989-08-09

 Maximum Sentence Date:                                      2031-11-18

 Current Facility:                                           SMITH

 Projected Release Date:                                     2031-11-18

 Parole Eligibility Date:                                    2021-11-26

 Offender Visitation Eligible:                             YES

 Information provided is updated once daily during weekdays and multiple times per day
 on visitation days. Because this information is subject to change, family members and
 friends are encouraged to call the unit prior to traveling for a visit.



 SPECIAL INFORMATION FOR SCHEDULED RELEASE:

 Scheduled Release Date:                                 Offender is not scheduled for release at this time.

 Scheduled Release Type:                                 Will be determined when release date is scheduled.

 Scheduled Release Location:                             Will be determined when release date is scheduled.


  '.'    '' '' ''    '   '                  '   '

  ···.Parole Review Information ·

 Offense History:
  Offense Date Offense                    Sentence Date County Case No. Sentence (YY -MM-DD)
        2009-09-14           lsExAssLTI     2013-02-11   I       HILL   I   36,149   I   2o-oo-oo




http://offender.tdcj.texas.gov/OffenderSearchloffenderDetail.action?sid=08447435                                8/11/2015